Case 3:19-cv-02773-G-BT Document 24 Filed 02/05/21       Page 1 of 1 PageID 1269



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




RUBIN CRAIN, IV,                          )
                                          )
            Petitioner,                   )
                                          )           CIVIL ACTION NO.
VS.                                       )
                                          )           3:19-cv-2773-G-BT
DAVID GUTIERREZ, et al.,                  )
                                          )
            Respondents.                  )
                                          )




        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      SO ORDERED

February 5, 2021


                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
